Wilde, J.
The tenant’s title to the demanded premises is derived from the levies of two executions thereon on judgments recovered against the executors of the last will and testament *371of Ebenezer Thayer, deceased; and the case turns on the validity of those levies.
The executors took out letters of administration on the first Tuesday of August 1809, and thereupon gave due notice- of their appointment before the 14th day of November in the same year ; and the judgments on which said executions issued were not recovered until the years 1818 and 1819. Those actions were commenced in the same years ; and the question is, whether these executions could be legally extended on the lands of the testator, which were by his will devised to the demand-ants. And this question, we think, is virtually settled in Ex parte Allen, 15 Mass. 58, and by several subsequent cases. In the former case, the court refused to grant the license prayed for by the petitioner, expressly on the ground that after four years from the time of granting administration and notice, the lien which the creditors had upon the estate of their deceased debtor was discharged ; and that if a suit should be commenced afterwards, “ when judgment could not be obtained, but through the collusion or negligence of the executor or administrator, a levy upon the land then in the possession of the heirs, devisees or purchasers, could not be lawfully made ; but the remedy must be against the executor or administrator, as in case of an executor de son tort.” And so the law is laid down, substantially, in Heath v. Wells, 5 Pick. 143. In the latter case, the tenants set up a title under a sale by the administrator of a deceased debtor, in pursuance of a license for that purpose, to pay a debt barred by the statute of limitations respecting executors and administrators ; and it was held that the license and sale were void. And so we hold in the present case, that the levies of the two executions, under which the tenant claims, are void as to all the devisees, except the executors, who are bound by the judgment, as are also their heirs, who are estopped to deny the validity of said judgments and executions. The executors, having neglected to plead the statute of limitations, could not afterwards reverse those judgments on writs of error. But the other devisees, not being parties in those actions, may avoid the levies of the executions, by proof that they were not lawfi lly *372made. The judgments were not recovered for the proper debts of tile testator ; for the debts were barred by the statute of limitations, which was principally intended for the benefit and protection of heirs and devisees. St. 1783, c. 32, § 7.
The demandants may have liberty to amend, by striking out the names of those who claim under the executors, and thereupon will be entitled to recover their shares of the premises demanded ; the value of the tenant’s improvements being first ascer tained, according to the agreement of the parties.